"The county judge shall have jurisdiction of the administration, settlement and distribution of estates of decedents, the probate of wills, the establishment of lost or destroyed wills, the granting of letters testamentary and of administration, and of all other matters usually pertaining to courts of probate."
Under the provisions of Section 11, Article V of the Constitution, the circuit courts have supervisory jurisdiction over the matters arising before county judges pertaining to their probate jurisdiction or to the estates and interests of minors and of such other matters as the Legislature may provide and the circuit courts have appellate jurisdiction over the county judges in such matters.
In the instant case the attempt is not to invoke supervision by the circuit court over the county judge but the attempt is to have the circuit court take the matter of settlement of estates out of the hands of the county judge and make the necessary orders and decrees regarding the settlement of the estates. Even if concurrent jurisdiction existed, which we hold does not now exist, the county judge's court having assumed jurisdiction of the settlement of the estates of both the decedent testators, the circuit court should not attempt to oust that jurisdiction. This principle is so well settled as to require citation of no authorities. *Page 458 
The bill of complaint alleges no facts to show that all relief sought could not be obtained, or the rights of the parties determined by proper application to the county judge having jurisdiction of the subject matter and the parties.
The purpose of the 1933 Probate Act was to give the county judges exclusive jurisdiction in all matters pertaining to the settlement of estates and amply provided for the review of the action of the county judges by appeal to the circuit court and also provided for further review by appeal from the circuit court to the Supreme Court.
It may be that conditions could arise where the jurisdiction of a court of equity could be invoked in matters pertaining to estates where adequate relief could not be had by application to the county judge, but cases of this sort are not within that category. See opinion and judgment in the case of Pournelle,et al., v. Baxter, et al., filed at this term. The county judge has the power and authority under the Constitution and the statutes, supra, to require executors and trustees operating under the provisions of a will and duly appointed and acting under orders of the county judge to make full and complete accounting as to all assets coming into their hands, as well as to the proper distribution or disposition of any and all assets of such estates.
The allegations of the bill of complaint in this case are not sufficient to constitute a basis for the intervention of the court of equity. Therefore, the motion to dismiss should have been granted as to all defendants.
It follows that the writ of certiorari will be awarded and the order of the circuit court quashed, with directions that the bill of complaint be dismissed.
So ordered.
  C. J., and THOMAS, J., concur. *Page 459
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.